DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9, 11-15 are pending in this application.
Claims 2, 8 and 10 has been cancelled.
Allowable Subject Matter
Claims 1, 3-7, 9, 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A connection unit for a wiper motor for windshield wiper systems, the connection unit comprising: a plug connector element for receiving electric connection lines which are configured for at least indirect contacting of a commutator of an electric motor; a carrier element on which connection elements for contacting the commutator and/or at least one component of an electric circuit are arranged; and a carbon brush holder plate, comprising a plate-shaped carrier region with a through opening for a drive shaft of the electric motor, wherein planes of the carrier element and the carrier region are arranged perpendicular to one another, wherein the carrier element is formed as a pre-mountable construction unit with the carbon brush holder plate formed as separate component, wherein the carrier element is at least essentially formed plate-shaped, wherein a latching connection is formed between the carrier element and the carbon brush holder plate, and wherein the electric connection lines are directly connected to the plug connector element and the carrier element or are at least sectionally enclosed or cast-around by the material of the plug connector element and the carrier element.
Claims 3-7, 9, 11-15 are allowed based on their dependency on claim 1/.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839